UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended March 31, 2015 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-27866 POWERVERDE, INC. (Exact name of Registrant as specified in its charter) Delaware 88-0271109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 S. Dixie Highway Suite 4-B Coral Gables, FL33146 (Address of principal executive offices) (305) 666-0024 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 13, 2015 the issuer had 31,750,106 shares of common stock outstanding. Index to Form 10-Q Page PART I FINANCIAL INFORMATION 1 Item1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets at March 31, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months Ended March 31, 2015 and 2014 (Unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item3. Quantitative and Qualitative Disclosures about Market Risk 10 Item4. Controls and Procedures 11 PARTII OTHER INFORMATION 12 Item1. Legal Proceedings 12 Item1A. Risk Factors 12 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item3. Defaults upon Senior Securities 12 Item4. Mine Safety Disclosures 12 Item5. Other Information 12 Item6. Exhibits 12 SIGNATURES 13 PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements PowerVerde, Inc. and Subsidiary Condensed Consolidated Balance Sheets March 31, 2015 (Unaudited) and December 31, 2014 Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Employee advances Prepaid expenses Total Current Assets Property and Equipment Property and equipment, net of accumulated depreciation of $59,141 and $55,258, respectively Other Assets Intellectual Property, net of accumulated amortization of $659,440 and $604,487, respectively — Total Assets $ $ Liabilities and Stockholders’ Deficiency Current Liabilities Accounts payable and accrued expenses $ $ Payable to related parties Total Current Liabilities Long-Term Liabilities Notes payable to related parties Total Long-Term Liabilities Total Liabilities Stockholders’ Deficiency Preferred Stock: 50,000,000 preferred shares authorized, 0 preferred shares issued at March 31, 2015 and December 31, 2014 — — Common stock: 200,000,000 common shares authorized, par value $0.0001 per share, 31,750,106 common shares issued at March 31, 2015 and December 31, 2014 Additional paid-in capital Treasury stock, 8,550,000 shares at cost ) ) Accumulated deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 PowerVerde, Inc. and Subsidiary Condensed Consolidated Statements of Operations For the three months ended March 31, 2015 and 2014 (Unaudited) Royalty revenue $ $ Operating Expenses Research and development General and administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expenses) Interest expense ) ) Total Other Income (Expense) ) ) Loss before Income Taxes ) ) Provision for Income Taxes — — Net Loss $ ) $ ) Net Loss per Share - Basic and Diluted $ ) $ ) Weighted Average Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 PowerVerde, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2015 and 2014 (Unaudited) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of discount Changes in operating assets and liabilities: Accounts receivable, prepaid expenses and other assets Employee advances — Accounts payable and accrued expenses ) Payable to related parties — ) Cash Used in Operating Activities ) ) Cash Flows From Investing Activities Purchase of property and equipment — ) Cash Used in Investing Activities — ) Cash Flows from Financing Activities Proceeds from issuance of common stock — Cash Provided by Financing Activities — Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $
